DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The electronic terminal disclaimer filed on 03/14/2022 is acknowledged and approved, and overcomes the nonstatutory double patenting rejection of the claimed invention.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-30 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1, 11, and 21, the closest prior art (Duran, Savvides, Gagvani, Chang, Zhao, Case, Morton, Kniffen, Zhang, and Tourapis) does not teach or suggest the claimed invention having “determining image features of the sequence of images based on: applying a spatial filter that filters spatial data of the sequence of images; and after applying the spatial filter, applying a sequential filter that filters sequential data of the sequence of images; determining, based on the image features, that the sequence of images indicates motion of one or more objects; and .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VAN D HUYNH/Primary Examiner, Art Unit 2665